 
Exhibit 10.2
 
[FORM OF SETTLEMENT NOTE]
 
Original Issue Date: June 19, 2020
 
Principal Amount: ______________
 
Original Conversion Price (subject to adjustment herein): $0.20
 
CONVERTIBLE NOTE
DUE DECEMBER 19, 2020
 
THIS CONVERTIBLE NOTE is one of a series of duly authorized and validly issued
Notes of GT BIOPHARMA, INC., a Delaware corporation, (“Borrower”), having its
principal place of business at 9350 Wilshire Blvd, Suite 203, Beverly Hills, CA
90212, due December 19, 2020 (the “Maturity Date”) (this note, the “Note” and,
collectively with the other notes of such series, the “Notes”).
 
FOR VALUE RECEIVED, Borrower promises to pay to ______________ or its registered
assigns (the “Holder”), with an address at: _________________________, or shall
have paid pursuant to the terms hereunder, the principal sum of
________________________ (______________) on the Maturity Date or such earlier
date as this Note is required or permitted to be repaid as provided hereunder,
and to pay interest, if any, to the Holder on the aggregate unconverted and then
outstanding principal amount of this Note in accordance with the provisions
hereof.
 
This Note is subject to the following additional provisions:
 
Section 1.          Definitions. For the purposes hereof, in addition to the
terms defined elsewhere in this Note, (a) capitalized terms not otherwise
defined herein shall have the meanings set forth in the Settlement Agreement and
(b) the following terms shall have the following meanings:
 
“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For purposes of this definition, “control”
(including, with correlative meanings, the terms “controlling,” “controlled by”
and “under common control with”), as used with respect to any Person, shall mean
the possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such Person, whether through the
ownership of voting securities, by agreement or otherwise.
 
“Alternate Consideration” shall have the meaning set forth in Section 5(e).
 
“Bankruptcy Event” means any of the following events: (a) Borrower or any
Subsidiary thereof commences a case or other proceeding under any bankruptcy,
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency or liquidation or similar law of any jurisdiction relating to
Borrower or any Subsidiary thereof, (b) there is commenced against Borrower or
any Subsidiary thereof any such case or proceeding that is not dismissed within
60 days after commencement, (c) Borrower or any Subsidiary thereof is
adjudicated insolvent or bankrupt or any order of relief or other order
approving any such case or proceeding is entered, (d) Borrower or any Subsidiary
thereof suffers any appointment of any custodian or the like for it or any
substantial part of its property that is not discharged or stayed within 60
calendar days after such appointment, (e) Borrower or any Subsidiary thereof
makes a general assignment for the benefit of creditors, (f) Borrower or any
Subsidiary thereof calls a meeting of its creditors with a view to arranging a
composition, adjustment or restructuring of its debts, (g) Borrower or any
Subsidiary thereof admits in writing that it is generally unable to pay its
debts as they become due, or (h) Borrower or any Subsidiary thereof, by any act
or failure to act, expressly indicates its consent to, approval of or
acquiescence in any of the foregoing or takes any corporate or other action for
the purpose of effecting any of the foregoing.
 

 
1

 
 

 
“Beneficial Ownership Limitation” shall have the meaning set forth in Section
4(e).
 
“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are required by law or other governmental
action to close.
 
“Buy-In” shall have the meaning set forth in Section 4(d)(v).
 
“Change of Control Transaction” means, other than by means of conversion or
exercise of the Notes and the securities issued together with the Notes, the
occurrence after the date hereof of any of (a) an acquisition by an individual
or legal entity or “group” (as described in Rule 13d-5(b)(1) promulgated under
the Exchange Act) of effective control (whether through legal or beneficial
ownership of capital stock of Borrower, by contract or otherwise) of in excess
of 50% of the voting securities of Borrower, (b) Borrower merges into or
consolidates with any other Person, or any Person merges into or consolidates
with Borrower and, after giving effect to such transaction, the stockholders of
Borrower immediately prior to such transaction own less than 50% of the
aggregate voting power of Borrower or the successor entity of such transaction,
(c) Borrower sells or transfers all or substantially all of its assets to
another Person and the stockholders of Borrower immediately prior to such
transaction own less than 50% of the aggregate voting power of the acquiring
entity immediately after the transaction, (d) a replacement at one time or
within a three year period of more than one-half of the members of the Board of
Directors which is not approved by a majority of those individuals who are
members of the Board of Directors on the Original Issue Date (or by those
individuals who are serving as members of the Board of Directors on any date
whose nomination to the Board of Directors was approved by a majority of the
members of the Board of Directors who are members on the date hereof), or (e)
the execution by Borrower of an agreement to which Borrower is a party or by
which it is bound, providing for any of the events set forth in clauses (a)
through (d) above.
 
 “Conversion” shall have the meaning ascribed to such term in Section 4.
 
“Conversion Date” shall have the meaning set forth in Section 4(a).
 
“Conversion Price” shall have the meaning set forth in Section 4(c).
 
“Conversion Shares” means, collectively, the shares of Common Stock issuable
upon conversion of this Note in accordance with the terms hereof.
 
“Dilutive Issuance” shall have the meaning set forth in Section 5(b).
 
“Event of Default” shall have the meaning set forth in Section 8(a).
 
“Fundamental Transaction” shall have the meaning set forth in Section 5(e).
 
“Interest Payment Date” shall have the meaning set forth in Section 2(a).
 
“Liens” means a lien, charge, pledge, security interest, encumbrance, right of
first refusal, preemptive right or other restriction.
 
“Majority in Interest” means, at any given time, the Holders then holding at
least 51% in principal amount of the then outstanding Notes and Other Notes.
 
 
2

 
 

 
“Mandatory Default Amount” means the sum of (a) 130% of the outstanding
principal amount of this Note and (b) all other amounts, costs, and expenses due
in respect of this Note.
 
"Material Adverse Effect" shall have the meaning ascribed to such term in the
Settlement Agreement.
 
“New York Courts” shall have the meaning set forth in Section 9(d).
 
“Note Register” shall have the meaning set forth in Section 3(c).
 
“Notice of Conversion” shall have the meaning set forth in Section 4(a).
 
“Option of Holder to Elect Purchase” shall have the meaning set forth in Section
2(h).
 
“Original Issue Date” means the date of the first issuance of the Notes,
regardless of any transfers of any Note and regardless of the number of
instruments which may be issued to evidence such Notes.
 
“Other Holders” means holders of Other Notes.
 
“Other Notes” means Notes nearly identical to this Note issued to other Holders
pursuant to the Settlement Agreement.
 
“Permitted Indebtedness” means (a) the Indebtedness set forth on Schedule A
attached hereto; (b) any liabilities for borrowed money or amounts owed not in
excess of $10,000 in the aggregate (other than trade accounts payable incurred
in the ordinary course of business); (c) all guaranties, endorsements and other
contingent obligations in respect of Indebtedness of others, whether or not the
same are or should be reflected in Borrower's consolidated balance sheet (or the
notes thereto) not affecting more than $10,000 in the aggregate, except
guaranties by endorsement of negotiable instruments for deposit or collection or
similar transactions in the ordinary course of business; (d) the present value
of any lease payments not in excess of $100,000 due under leases required to be
capitalized in accordance with United States generally accepted accounting
principles applied on a consistent basis during the periods involved ("GAAP");
(e) any liabilities for borrowed money that are junior to this Note pursuant to
an intercreditor agreement acceptable to Majority in Interest, and the holders
of which are not granted any security interest; (f) up to $7,500,000 aggregate
principal amount of liability for borrowed money incurred after the Original
Issue Date that rank pari passu to this Note and the holders of which are not
granted any security interest; and (g) any other liability for borrowed money
incurred on or after the Repurchase Offer Trigger Date; provided that Borrower
shall comply (or shall have previously complied) with the requirements of
Section 2(h).
 
“Permitted Lien” means the individual and collective reference to the following:
(a) Liens for taxes, assessments and other governmental charges or levies not
yet due or Liens for taxes, assessments and other governmental charges or levies
being contested in good faith and by appropriate proceedings for which adequate
reserves (in the good faith judgment of the management of Borrower) have been
established in accordance with GAAP, (b) Liens imposed by law which were
incurred in the ordinary course of Borrower's business, such as carriers',
warehousemen's and mechanics' Liens, statutory landlords' Liens, and other
similar Liens arising in the ordinary course of Borrower's business, and which
(x) do not individually or in the aggregate materially detract from the value of
such property or assets or materially impair the use thereof in the operation of
the business of Borrower and its consolidated Subsidiaries or (y) are being
contested in good faith by appropriate proceedings, which proceedings have the
effect of preventing for the foreseeable future the forfeiture or sale of the
property or asset subject to such Liens, and (c) Liens in connection with
Permitted Indebtedness under clauses (a), (b), (c) and (g) thereunder.
 
 
3

 
 

 
“Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, any other
entity and a government or any department or agency thereof.
 
“Repurchase Amount” shall have the meaning set forth in Section 2(h).
 
“Repurchase Date” has the meaning set forth in Section 2(h).
 
“Repurchase Notice” shall have the meaning set forth in Section 2(h).
 
“Repurchase Offer” shall have the meaning set forth in Section 2(h).
 
“Repurchase Offer Trigger Date” means the date upon which Borrower consummates a
capital raising transaction, or the last in a series of capital raising
transactions, in each case, consisting of the sale by Borrower or its
Subsidiaries of Common Stock, Common Stock Equivalents, Indebtedness or a
combination thereof, which transaction, or series of transactions, result in
aggregate gross proceeds to Borrower of $7,500,000 or more.
 
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
 
“Settlement Agreement” means that certain Settlement Agreement, dated as of June
19, 2020, by and among Borrower, Empery Asset Master, Ltd., Empery Tax
Efficient, LP and Empery Tax Efficient II, LP, Anthony Cataldo and Paul Kessler.
 
“Share Delivery Date” shall have the meaning set forth in Section 4(d)(ii).
 
“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than 50% of the total voting power of shares, stock or other
ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof; provided, in determining the percentage of ownership interests of any
Person controlled by another Person, no ownership interest in the nature of a
“qualifying share” of the former Person shall be deemed to be outstanding.
Unless the context otherwise requires, references herein to a “Subsidiary” refer
to a Subsidiary of Borrower.
 
“Successor Entity” shall have the meaning set forth in Section 5(e).
 
“Trading Day” means a day on which the principal Trading Market is open for
trading.
 
“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
American, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, the New York Stock Exchange, the OTC Bulletin Board, the OTCQB,
the OTCQX or the OTC Pink Marketplace (or any successors to any of the
foregoing).
 
 
4

 
 

 
“VWAP” means, for any date, the price determined by the first of the following
clauses that applies: (a) if the Common Stock is then listed or quoted on a
Trading Market, the daily volume weighted average price of the Common Stock for
such date (or the nearest preceding date) on the Trading Market on which the
Common Stock is then listed or quoted as reported by Bloomberg L.P. (based on a
Trading Day from 9:30 a.m. (New York City time) to 4:02 p.m. (New York City
time)), (b)  if any of the Nasdaq markets or exchanges is not a Trading Market,
the volume weighted average price of the Common Stock for such date (or the
nearest preceding date) on the OTC Bulletin Board, (c) if the Common Stock is
not then listed or quoted for trading on the OTC Bulletin Board and if prices
for the Common Stock are then reported on the OTCQX, OTCQB or OTC Pink
Marketplace maintained by the OTC Markets Group, Inc. (or a similar organization
or agency succeeding to its functions of reporting prices), the volume weighted
average price of the Common Stock on the first such facility (or a similar
organization or agency succeeding to its functions of reporting prices), or
(d) in all other cases, the fair market value of a share of Common Stock as
determined by an independent appraiser selected in good faith by the Majority in
Interest and reasonably acceptable to Borrower, the fees and expenses of which
shall be paid by Borrower.
 
Section 2.         Interest and General Provisions.
 
a)           Payment of Interest in Cash or Kind. Borrower shall pay interest to
the Holder on the aggregate unconverted and then outstanding principal amount of
this Note at the rate of 10% per annum, payable on each Conversion Date (as to
that principal amount then being converted), on the Repurchase Date and on the
Maturity Date (each such date, an “Interest Payment Date”) (if any Interest
Payment Date is not a Business Day, then the applicable payment shall be due on
the next succeeding Business Day), in cash or, at the Holder’s option in
connection with an Interest Payment Date occurring on a Conversion Date, the
Repurchase Date or the Maturity Date, in duly authorized, validly issued, fully
paid and non-assessable shares of Common Stock based on the Conversion Price
then in effect. Borrower may not pay any interest in shares of Common Stock to
the extent such payment shall cause the Holder to exceed the Beneficial
Ownership Limitation. Following the occurrence and during the continuance of an
Event of Default, then from the first date of such occurrence, the annual
interest rate on this Note shall be eighteen percent (18%). Such interest shall
be due and payable on each Interest Payment Date or upon any redemption or
acceleration of this Note.
 
b)           Payment Grace Period. Except as described in this Note, Borrower
shall not have any grace period to pay any monetary amounts due under this Note.
 
c)           Conversion Privileges. The Conversion Rights set forth in Section 4
shall remain in full force and effect immediately from the date hereof and until
the Note is paid in full regardless of the occurrence of an Event of Default.
This Note shall be payable in full on the Repurchase Date, if applicable, or the
Maturity Date, unless previously converted into Common Stock in accordance with
Section 4 hereof.
 
d)           Application of Payments. Interest on this Note shall be calculated
on the basis of a 360-day year and the actual number of days elapsed. Payments
made in connection with this Note shall be applied first to amounts due
hereunder other than principal and interest, thereafter to interest and finally
to principal.
 
e)           Pari Passu. Except as otherwise set forth herein, all payments made
on this Note and the Other Notes and all actions taken by Borrower with respect
to this Note and the Other Notes, shall be made and taken pari passu with
respect to this Note and the Other Notes. Notwithstanding anything to the
contrary contained herein or in the Settlement Documents (as defined in the
Settlement Agreement), it shall not be considered non-pari passu for a Holder or
Other Holder to elect (i) to receive interest paid in Common Stock or for
Borrower to actually pay interest in Common Stock to such electing Holder or
Other Holder or (ii) to participate in a Repurchase Offer and for Borrower to
consummate such Repurchase Offer on the Repurchase Date.
 
 
 
5

 
  

f)           Manner and Place of Payment. Principal and interest on this Note
and other payments in connection with this Note shall be payable at the Holder’s
offices as designated above in lawful money of the United States of America in
immediately available funds without set-off, deduction or counterclaim. Upon
assignment of the interest of Holder in this Note, Borrower shall instead make
its payment pursuant to the assignee’s instructions upon receipt of written
notice thereof. Except as set forth herein, this Note may not be prepaid without
the consent of the Holder.
 
g)           Prepayment. Except pursuant to Section 2(h) or as otherwise set
forth in this Note, Borrower may not prepay any portion of the principal amount
of this Note without the prior written consent of the Holder.
 
h)           Mandatory Repurchase Offer. Within five (5) Trading Days following
the Repurchase Offer Trigger Date, Borrower shall cause to be delivered to the
Holder at its last address as it shall appear upon the Note Register, a notice
(a “Repurchase Notice”) stating that such Repurchase Offer Trigger Date has
occurred and making an offer to repurchase the Note (the “Repurchase Offer”)  on
a date (the “Repurchase Date”) specified by in the Repurchase Notice, which may
be no earlier than ten (10) Trading Days and no later than Twenty (20) Trading
Days after the date of the Repurchase Notice, at a price in cash equal to 100%
of the aggregate principal amount of the Note plus accrued and unpaid interest,
if any, to, but excluding, the Repurchase Date (the “Repurchase Amount”). For a
Note to be repurchased at the option of the Holder pursuant to this Section
2(h), the Holder must deliver to Borrower, prior to the close of business on the
second (2nd) Trading Day immediately prior to the Repurchase Date, written
notice of such election to participate (an “Option of Holder to Elect
Purchase”). Following deliver by the Holder of an Option of Holder to Elect to
Purchase, the Repurchase Amount shall be due and payable to the Holder in the
manner set forth in Section 2(f) on the Repurchase Date. Effective upon receipt
of the Repurchase Amounts by the Holder, the Note will be deemed cancelled and
extinguished and all rights of the Holder hereunder will terminate. Promptly
following the Repurchase Date, but in any event within ten (10) Trading Days
thereafter, the Holder shall return the original of this Note to Borrower.
 
Section 3.           Registration of Transfers and Exchanges.
 
a)          Different Denominations. This Note is exchangeable for an equal
aggregate principal amount of Notes of different authorized denominations, as
requested by the Holder surrendering the same. No service charge will be payable
for such registration of transfer or exchange.
 
b)          Investment Representations. This Note has been issued subject to
certain representations of the original Holder set forth in the Settlement
Agreement and may be transferred or exchanged only in compliance with the
Settlement Agreement and applicable federal and state securities laws and
regulations.
 
c)          Reliance on Note Register. Prior to due presentment for transfer to
Borrower of this Note, Borrower and any agent of Borrower may treat the Person
in whose name this Note is duly registered on the register of Notes (the “Note
Register”) as the owner hereof for the purpose of receiving payment as herein
provided and for all other purposes, whether or not this Note is overdue, and
neither Borrower nor any such agent shall be affected by notice to the contrary.
 
Section 4.           Conversion.
 
a)          Voluntary Conversion. At any time after the Original Issue Date
until this Note is no longer outstanding, this Note, including interest accrued
hereon, shall be convertible, in whole or in part, into shares of Common Stock
at the option of the Holder, at any time and from time to time (subject to the
conversion limitations set forth in Section 4(e) hereof). The Holder shall
effect conversions by delivering to Borrower a Notice of Conversion, the form of
which is attached hereto as Annex A (each, a “Notice of Conversion”), specifying
therein the principal amount of this Note and accrued interest, if any, to be
converted and the date on which such conversion shall be effected (such date,
the “Conversion Date”). If no Conversion Date is specified in a Notice of
Conversion, the Conversion Date shall be the date that such Notice of Conversion
is deemed delivered hereunder. To effect conversions hereunder, the Holder shall
not be required to physically surrender this Note to Borrower unless the entire
principal amount of this Note has been so converted, in which case the Holder
shall deliver the original of this Note to Borrower no later than ten (10)
Trading Days after conversion. Conversions hereunder shall have the effect of
lowering the outstanding principal amount of this Note in an amount equal to the
applicable conversion. The Holder and Borrower shall maintain records showing
the principal amount(s) converted and the date of such conversion(s). Borrower
may deliver an objection to any Notice of Conversion within one (1) Business Day
of delivery of such Notice of Conversion. In the event of any dispute or
discrepancy, the records of the Holder shall be controlling and determinative in
the absence of manifest error. The Holder, and any assignee by acceptance of
this Note, acknowledges and agrees that, by reason of the provisions of this
paragraph, following conversion of a portion of this Note, the unpaid and
unconverted principal amount of this Note may be less than the amount stated on
the face hereof.
 
 
6

 
  

b)          [Reserved].
 
c)           Conversion Price. The conversion price for the principal and
interest, if any, in connection with voluntary conversions by the Holder shall
be $0.20 per share of Common Stock, subject to adjustment herein (the
“Conversion Price”).
 
d)          Mechanics of Conversion.
 
i.          Conversion Shares Issuable Upon Conversion of Principal Amount. The
number of Conversion Shares issuable upon a conversion hereunder shall be
determined by the quotient obtained by dividing (x) the outstanding principal
amount of this Note to be converted plus interest, if any, elected by the Holder
to be converted by (y) the Conversion Price.
 
ii.         Delivery of Conversion Shares Upon Conversion. In connection with
sales of the Conversion Shares, not later than two (2) Trading Days after each
Conversion Date (the “Share Delivery Date”), Borrower shall deliver, or cause to
be delivered, to the Holder the Conversion Shares by crediting the Holder's or
its designee's balance account with The Depository Trust Company's Deposit /
Withdrawal At Custodian system, which Conversion Shares shall be free of
restrictive legends and trading restrictions representing the number of
Conversion Shares being acquired upon the conversion of this Note.
 
iii.         Failure to Deliver Conversion Shares. If, in the case of any Notice
of Conversion, such Conversion Shares are not delivered to or as directed by the
applicable Holder by the Share Delivery Date, the Holder shall be entitled to
elect by written notice to Borrower at any time on or before its receipt of such
Conversion Shares, to rescind such Conversion, in which event Borrower shall
promptly return to the Holder any original Note delivered to Borrower and the
Holder shall promptly return to Borrower the Conversion Shares issued to such
Holder pursuant to the rescinded Conversion Notice.
 
iv.         Obligation Absolute. Borrower’s obligations to issue and deliver the
Conversion Shares upon conversion of this Note in accordance with the terms
hereof are absolute and unconditional, irrespective of any action or inaction by
the Holder to enforce the same, any waiver or consent with respect to any
provision hereof, the recovery of any judgment against any Person or any action
to enforce the same, or any setoff, counterclaim, recoupment, limitation or
termination, or any breach or alleged breach by the Holder or any other Person
of any obligation to Borrower or any violation or alleged violation of law by
the Holder or any other Person, and irrespective of any other circumstance which
might otherwise limit such obligation of Borrower to the Holder in connection
with the issuance of such Conversion Shares; provided, however, that such
delivery shall not operate as a waiver by Borrower of any such action Borrower
may have against the Holder. In the event the Holder of this Note shall elect to
convert any or all of the outstanding principal amount hereof, Borrower may not
refuse conversion based on any claim that the Holder or anyone associated or
affiliated with the Holder has been engaged in any violation of law, agreement
or for any other reason, unless an injunction from a court, on notice to Holder,
restraining and or enjoining conversion of all or part of this Note shall have
been sought and obtained, and Borrower posts a surety bond for the benefit of
the Holder in the amount of 150% of the outstanding principal amount of this
Note, which is subject to the injunction, which bond shall remain in effect
until the completion of arbitration/litigation of the underlying dispute and the
proceeds of which shall be payable to the Holder to the extent it obtains
judgment. In the absence of such injunction, Borrower shall issue Conversion
Shares or, if applicable, cash, upon a properly noticed conversion. Nothing
herein shall limit a Holder’s right to pursue actual damages or declare an Event
of Default pursuant to Section 8 hereof for Borrower’s failure to deliver
Conversion Shares within the period specified herein and the Holder shall have
the right to pursue all remedies available to it hereunder, at law or in equity
including, without limitation, a decree of specific performance and/or
injunctive relief. The exercise of any such rights shall not prohibit the Holder
from seeking to enforce damages pursuant to any other Section hereof or under
applicable law.
 
 
7

 
  

v.           Compensation for Buy-In on Failure to Timely Deliver Conversion
Shares Upon Conversion. In addition to any other rights available to the Holder,
if Borrower fails for any reason to deliver to the Holder such Conversion Shares
by the Share Delivery Date pursuant to Section 4(d)(ii), and if after such Share
Delivery Date the Holder is required by its brokerage firm to purchase (in an
open market transaction or otherwise), or the Holder or Holder’s brokerage firm
otherwise purchases, shares of Common Stock to deliver in satisfaction of a sale
by the Holder of the Conversion Shares which the Holder was entitled to receive
upon the conversion relating to such Share Delivery Date (a “Buy-In”), then
Borrower shall (A) pay in cash to the Holder (in addition to any other remedies
available to or elected by the Holder) the amount, if any, by which (x) the
Holder’s total purchase price (including any brokerage commissions) for the
Common Stock so purchased exceeds (y) the product of (1) the aggregate number of
shares of Common Stock that the Holder was entitled to receive from the
conversion at issue multiplied by (2) the actual sale price at which the sell
order giving rise to such purchase obligation was executed (including any
brokerage commissions) and (B) at the option of the Holder, either reissue (if
surrendered) this Note in a principal amount equal to the principal amount of
the attempted conversion (in which case such conversion shall be deemed
rescinded) or deliver to the Holder the number of shares of Common Stock that
would have been issued if Borrower had timely complied with its delivery
requirements under Section 4(d)(ii). For example, if the Holder purchases Common
Stock having a total purchase price of $11,000 to cover a Buy-In with respect to
an attempted conversion of this Note with respect to which the actual sale price
of the Conversion Shares (including any brokerage commissions) giving rise to
such purchase obligation was a total of $10,000 under clause (A) of the
immediately preceding sentence, Borrower shall be required to pay the Holder
$1,000. The Holder shall provide Borrower written notice indicating the amounts
payable to the Holder in respect of the Buy-In and, upon request of Borrower,
evidence of the amount of such loss. Nothing herein shall limit a Holder’s right
to pursue any other remedies available to it hereunder, at law or in equity
including, without limitation, a decree of specific performance and/or
injunctive relief with respect to Borrower’s failure to timely deliver
Conversion Shares upon conversion of this Note as required pursuant to the terms
hereof.
 
vi.         Reservation of Shares Issuable Upon Conversion. Borrower covenants
that it will at all times reserve and keep available out of its authorized and
unissued shares of Common Stock for the sole purpose of issuance upon conversion
of this Note as herein provided, free from preemptive rights or any other actual
contingent purchase rights of Persons other than the Holder (and the other
holders of the Notes), not less than 150% of the aggregate number of shares of
the Common Stock as shall be issuable (taking into account the adjustments and
restrictions of Section 5) upon the conversion of the then outstanding principal
amount of this Note and interest which has accrued and would accrue on such
principal amount assuming such principal amount was not converted through the
Maturity Date. Borrower covenants that all shares of Common Stock that shall be
so issuable shall, upon issue, be duly authorized, validly issued, fully paid
and non-assessable.
 
vii.         Fractional Shares. No fractional shares or scrip representing
fractional shares shall be issued upon the conversion of this Note. As to any
fraction of a share which the Holder would otherwise be entitled to purchase
upon such conversion, Borrower shall at its election, either pay a cash
adjustment in respect of such final fraction in an amount equal to such fraction
multiplied by the Conversion Price or round up to the next whole share.
 

 
8

 
  

viii.         Transfer Taxes and Expenses. The issuance of Conversion Shares on
conversion of this Note shall be made without charge to the Holder hereof for
any documentary stamp or similar taxes that may be payable in respect of the
issue or delivery of such Conversion Shares, provided that, Borrower shall not
be required to pay any tax that may be payable in respect of any transfer
involved in the issuance and delivery of any such Conversion Shares upon
conversion in a name other than that of the Holder of this Note so converted and
Borrower shall not be required to issue or deliver such Conversion Shares unless
or until the Person or Persons requesting the issuance thereof shall have paid
to Borrower the amount of such tax or shall have established to the satisfaction
of Borrower that such tax has been paid. Borrower shall pay all Transfer Agent
fees required for same-day processing of any Notice of Conversion.
 
e)           Holder’s Conversion Limitations. Borrower shall not effect any
conversion of this Note, and a Holder shall not have the right to convert any
portion of this Note, to the extent that after giving effect to the conversion
set forth on the applicable Notice of Conversion, the Holder (together with the
Holder’s Affiliates, and any Persons acting as a group together with the Holder
or any of the Holder’s Affiliates) would beneficially own in excess of the
Beneficial Ownership Limitation (as defined below).  For purposes of the
foregoing sentence, the number of shares of Common Stock beneficially owned by
the Holder and its Affiliates shall include the number of shares of Common Stock
issuable upon conversion of this Note with respect to which such determination
is being made, but shall exclude the number of shares of Common Stock which are
issuable upon (i) conversion of the remaining, unconverted principal amount of
this Note beneficially owned by the Holder or any of its Affiliates and (ii)
exercise or conversion of the unexercised or unconverted portion of any other
securities of Borrower subject to a limitation on conversion or exercise
analogous to the limitation contained herein (including, without limitation, any
other Notes) beneficially owned by the Holder or any of its Affiliates.  Except
as set forth in the preceding sentence, for purposes of this Section 4(e),
beneficial ownership shall be calculated in accordance with Section 13(d) of the
Exchange Act and the rules and regulations promulgated thereunder. To the extent
that the limitation contained in this Section 4(e) applies, the determination of
whether this Note is convertible (in relation to other securities owned by the
Holder together with any Affiliates) and of which principal amount of this Note
is convertible shall be in the sole discretion of the Holder, and the submission
of a Notice of Conversion shall be deemed to be the Holder’s determination of
whether this Note may be converted (in relation to other securities owned by the
Holder together with any Affiliates) and which principal amount of this Note is
convertible, in each case subject to the Beneficial Ownership Limitation. To
ensure compliance with this restriction, the Holder will be deemed to represent
to Borrower each time it delivers a Notice of Conversion that such Notice of
Conversion has not violated the restrictions set forth in this paragraph and
Borrower shall have no obligation to verify or confirm the accuracy of such
determination. In addition, a determination as to any group status as
contemplated above shall be determined in accordance with Section 13(d) of the
Exchange Act and the rules and regulations promulgated thereunder. For purposes
of this Section 4(e), in determining the number of outstanding shares of Common
Stock, the Holder may rely on the number of outstanding shares of Common Stock
as stated in the most recent of the following: (i) Borrower’s most recent
periodic or annual report filed with the Commission, as the case may be, (ii) a
more recent public announcement by Borrower, or (iii) a more recent written
notice by Borrower or Borrower’s transfer agent setting forth the number of
shares of Common Stock outstanding.  Upon the written or oral request of a
Holder, Borrower shall within one Trading Day confirm orally and in writing to
the Holder the number of shares of Common Stock then outstanding.  In any case,
the number of outstanding shares of Common Stock shall be determined after
giving effect to the conversion or exercise of securities of Borrower, including
this Note, by the Holder or its Affiliates since the date as of which such
number of outstanding shares of Common Stock was reported. The “Beneficial
Ownership Limitation” shall be 4.99% of the number of shares of the Common Stock
outstanding immediately after giving effect to the issuance of shares of Common
Stock issuable upon conversion of this Note held by the Holder. The Holder may
decrease the Beneficial Ownership Limitation at any time upon prior notice to
Borrower, and may increase the Beneficial Ownership Limitation provided that the
Beneficial Ownership Limitation in no event exceeds 9.99% of the number of
shares of the Common Stock outstanding immediately after giving effect to the
issuance of shares of Common Stock upon conversion of this Note held by the
Holder and the Beneficial Ownership Limitation provisions of this Section 4(e)
shall continue to apply. Any such increase will not be effective until the 61st
day after such notice is delivered to Borrower. The Beneficial Ownership
Limitation provisions of this paragraph shall be construed and implemented in a
manner otherwise than in strict conformity with the terms of this Section 4(e)
to correct this paragraph (or any portion hereof) which may be defective or
inconsistent with the intended Beneficial Ownership Limitation contained herein
or to make changes or supplements necessary or desirable to properly give effect
to such limitation. The limitations contained in this paragraph shall apply to a
successor holder of this Note.
 
 
9

 
  

Section 5.           Certain Adjustments.
 
a)          Stock Dividends and Stock Splits. If Borrower, at any time while
this Note is outstanding: (i) pays a stock dividend or otherwise makes a
distribution or distributions payable in shares of Common Stock on shares of
Common Stock or any Common Stock Equivalents (which, for avoidance of doubt,
shall not include any shares of Common Stock issued by Borrower upon conversion
of the Notes or any other Permitted Indebtedness that is convertible into Common
Stock), (ii) subdivides outstanding shares of Common Stock into a larger number
of shares, (iii) combines (including by way of a reverse stock split)
outstanding shares of Common Stock into a smaller number of shares or (iv)
issues, in the event of a reclassification of shares of the Common Stock, any
shares of capital stock of Borrower, then the Conversion Price shall be
multiplied by a fraction of which the numerator shall be the number of shares of
Common Stock (excluding any treasury shares of Borrower) outstanding immediately
before such event, and of which the denominator shall be the number of shares of
Common Stock outstanding immediately after such event. Any adjustment made
pursuant to this Section shall become effective immediately after the record
date for the determination of stockholders entitled to receive such dividend or
distribution and shall become effective immediately after the effective date in
the case of a subdivision, combination or re-classification.
 
b)           Subsequent Equity Sales. If, at any time while this Note is
outstanding, Borrower or any Subsidiary, as applicable, otherwise sells or
grants any option to purchase or sells or grants any right to reprice, or
otherwise disposes of or issues (or announces any sale, grant or any option to
purchase or other disposition), any Common Stock or Common Stock Equivalents
entitling any Person to acquire Common Stock at an effective price per share
that is lower than the then Conversion Price (such lower price, the “Base
Conversion Price” and such issuances, collectively, a “Dilutive Issuance”) (if
the holder of the Common Stock or Common Stock Equivalents so issued shall at
any time, whether by operation of purchase price adjustments, reset provisions,
floating conversion, exercise or exchange prices or otherwise, or due to
warrants, options or rights per share which are issued in connection with such
issuance, be entitled to receive Common Stock at an effective price per share
that is lower than the Conversion Price, such issuance shall be deemed to have
occurred for less than the Conversion Price on such date of the Dilutive
Issuance), then the Conversion Price shall be reduced to equal the Base
Conversion Price, subject to adjustment for reverse and forward stock splits and
the like. Such adjustment shall be made whenever such Common Stock or Common
Stock Equivalents are issued. Notwithstanding the foregoing, no adjustment will
be made under this Section 5(b) in respect of an Exempt Issuance. If Borrower
enters into a Variable Rate Transaction, despite the prohibition set forth in
the Settlement Agreement, Borrower shall be deemed to have issued Common Stock
or Common Stock Equivalents at the lowest possible conversion price at which
such securities may be converted or exercised. Borrower shall notify the Holder
in writing, no later than the Trading Day following the issuance of any Common
Stock or Common Stock Equivalents subject to this Section 5(b), indicating
therein the applicable issuance price, or applicable reset price, exchange
price, conversion price and other pricing terms (such notice, the “Dilutive
Issuance Notice”). For purposes of clarification, whether or not Borrower
provides a Dilutive Issuance Notice pursuant to this Section 5(b), upon the
occurrence of any Dilutive Issuance, the Holder is entitled to receive a number
of Conversion Shares based upon the Base Conversion Price on or after the date
of such Dilutive Issuance, regardless of whether the Holder accurately refers to
the Base Conversion Price in the Notice of Conversion.
 
c)          Subsequent Rights Offerings. In addition to any adjustments pursuant
to Sections 5(a) and (b) above, if at any time Borrower grants, issues or sells
any Common Stock Equivalents or rights to purchase stock, warrants, securities
or other property pro rata to the record holders of any class of shares of
Common Stock (the “Purchase Rights”), then the Holder will be entitled to
acquire, upon the terms applicable to such Purchase Rights, the aggregate
Purchase Rights which the Holder could have acquired if the Holder had held the
number of shares of Common Stock acquirable upon complete conversion of this
Note (without regard to any limitations on exercise hereof, including without
limitation, the Beneficial Ownership Limitation) immediately before the date on
which a record is taken for the grant, issuance or sale of such Purchase Rights,
or, if no such record is taken, the date as of which the record holders of
shares of Common Stock are to be determined for the grant, issue or sale of such
Purchase Rights (provided, however, to the extent that the Holder’s right to
participate in any such Purchase Right would result in the Holder exceeding the
Beneficial Ownership Limitation, then the Holder shall not be entitled to
participate in such Purchase Right to such extent (or beneficial ownership of
such shares of Common Stock as a result of such Purchase Right to such extent)
and such Purchase Right to such extent shall be held in abeyance for the Holder
until such time, if ever, as its right thereto would not result in the Holder
exceeding the Beneficial Ownership Limitation).
 
 
 
10

 
  

d)           Pro Rata Distributions. During such time as this Note is
outstanding, if Borrower shall declare or make any dividend whether or not
permitted, or makes any other distribution of its assets (or rights to acquire
its assets) to holders of shares of Common Stock, by way of return of capital or
otherwise (including, without limitation, any distribution of cash, stock or
other securities, property or options by way of a dividend, spin off,
reclassification, corporate rearrangement, scheme of arrangement or other
similar transaction) (a “Distribution”), at any time after the issuance of this
Note, then, in each such case, the Holder shall be entitled to participate in
such Distribution to the same extent that the Holder would have participated
therein if the Holder had held the number of shares of Common Stock acquirable
upon complete exercise of this Note (without regard to any limitations on
exercise hereof, including without limitation, the Beneficial Ownership
Limitation) immediately before the date of which a record is taken for such
Distribution, or, if no such record is taken, the date as of which the record
holders of shares of Common Stock are to be determined for the participation in
such Distribution (provided, however, to the extent that the Holder's right to
participate in any such Distribution would result in the Holder exceeding the
Beneficial Ownership Limitation, then the Holder shall not be entitled to
participate in such Distribution to such extent (or in the beneficial ownership
of any shares of Common Stock as a result of such Distribution to such extent)
and the portion of such Distribution shall be held in abeyance for the benefit
of the Holder until such time, if ever, as its right thereto would not result in
the Holder exceeding the Beneficial Ownership Limitation).
 
e)          Fundamental Transaction. If, at any time while this Note is
outstanding, (i) Borrower, directly or indirectly, in one or more related
transactions effects any merger or consolidation of Borrower with or into
another Person, (ii) Borrower, directly or indirectly, effects any sale, lease,
license, assignment, transfer, conveyance or other disposition of all or
substantially all of its assets in one or a series of related transactions,
(iii) any, direct or indirect, purchase offer, tender offer or exchange offer
(whether by Borrower or another Person) is completed pursuant to which holders
of Common Stock are permitted to sell, tender or exchange their shares for other
securities, cash or property and has been accepted by the holders of 50% or more
of the outstanding Common Stock, (iv) Borrower, directly or indirectly, in one
or more related transactions effects any reclassification, reorganization or
recapitalization of the Common Stock or any compulsory share exchange pursuant
to which the Common Stock is effectively converted into or exchanged for other
securities, cash or property, (v) Borrower, directly or indirectly, in one or
more related transactions consummates a stock or share purchase agreement or
other business combination (including, without limitation, a reorganization,
recapitalization, spin-off or scheme of arrangement) with another Person whereby
such other Person acquires more than 50% of the outstanding shares of Common
Stock (not including any shares of Common Stock held by the other Person or
other Persons making or party to, or associated or affiliated with the other
Persons making or party to, such stock or share purchase agreement or other
business combination) (each a “Fundamental Transaction”), then, upon any
subsequent conversion of this Note, the Holder shall have the right to receive,
for each Conversion Share that would have been issuable upon such conversion
immediately prior to the occurrence of such Fundamental Transaction (without
regard to any limitation in Section 4(e) on the conversion of this Note), the
number of shares of Common Stock of the successor or acquiring corporation or of
Borrower, if it is the surviving corporation, and any additional consideration
(the “Alternate Consideration”) receivable as a result of such Fundamental
Transaction by a holder of the number of shares of Common Stock for which this
Note is convertible immediately prior to such Fundamental Transaction (without
regard to any limitation in Section 4(e) on the conversion of this Note). For
purposes of any such conversion, the determination of the Conversion Price shall
be appropriately adjusted to apply to such Alternate Consideration based on the
amount of Alternate Consideration issuable in respect of one (1) share of Common
Stock in such Fundamental Transaction, and Borrower shall apportion the
Conversion Price among the Alternate Consideration in a reasonable manner
reflecting the relative value of any different components of the Alternate
Consideration. If holders of Common Stock are given any choice as to the
securities, cash or property to be received in a Fundamental Transaction, then
the Holder shall be given the same choice as to the Alternate Consideration it
receives upon any conversion of this Note following such Fundamental
Transaction. Borrower shall cause any successor entity in a Fundamental
Transaction in which Borrower is not the survivor (the “Successor Entity”) to
assume in writing all of the obligations of Borrower under this Note and the
other Settlement Documents in accordance with the provisions of this Section
5(e) pursuant to written agreements in form and substance reasonably
satisfactory to the Majority in Interest (which approval shall not be
unreasonably withheld, delayed or conditioned) prior to such Fundamental
Transaction and shall, at the option of the holder of this Note, deliver to the
Holder in exchange for this Note a security of the Successor Entity evidenced by
a written instrument substantially similar in form and substance to this Note
which is convertible for a corresponding number of shares of capital stock of
such Successor Entity (or its parent entity) equivalent to the shares of Common
Stock acquirable and receivable upon conversion of this Note (without regard to
any limitations on the conversion of this Note) prior to such Fundamental
Transaction, and with a conversion price which applies the conversion price
hereunder to such shares of capital stock (but taking into account the relative
value of the shares of Common Stock pursuant to such Fundamental Transaction and
the value of such shares of capital stock, such number of shares of capital
stock and such conversion price being for the purpose of protecting the economic
value of this Note immediately prior to the consummation of such Fundamental
Transaction), and which is reasonably satisfactory in form and substance to the
Holder. Upon the occurrence of any such Fundamental Transaction, the Successor
Entity shall succeed to, and be substituted for (so that from and after the date
of such Fundamental Transaction, the provisions of this Note and the Settlement
Agreement referring to the “Borrower” shall refer instead to the Successor
Entity), and may exercise every right and power of Borrower and shall assume all
of the obligations of Borrower under this Note and the other Settlement
Documents with the same effect as if such Successor Entity had been named as
Borrower herein.
 
 
11

 
  

f)           Calculations. All calculations under this Section 5 shall be made
to the nearest cent or the nearest 1/100th of a share, as the case may be. For
purposes of this Section 5, the number of shares of Common Stock deemed to be
issued and outstanding as of a given date shall be the sum of the number of
shares of Common Stock (excluding any treasury shares of Borrower) issued and
outstanding.
 
             
g)          Notice to the Holder.
 
i.            Adjustment to Conversion Price. Whenever the Conversion Price is
adjusted pursuant to any provision of this Section 5, Borrower shall promptly
deliver to each Holder a notice setting forth the Conversion Price after such
adjustment and setting forth a brief statement of the facts requiring such
adjustment.
 
ii.          Notice to Allow Conversion by Holder. If (A) Borrower shall declare
a dividend (or any other distribution in whatever form) on the Common Stock, (B)
Borrower shall declare a special nonrecurring cash dividend on or a redemption
of the Common Stock, (C) Borrower shall authorize the granting to all holders of
the Common Stock of rights or warrants to subscribe for or purchase any shares
of capital stock of any class or of any rights, (D) the approval of any
stockholders of Borrower shall be required in connection with any
reclassification of the Common Stock, any consolidation or merger to which
Borrower is a party, any sale or transfer of all or substantially all of the
assets of Borrower, or any compulsory share exchange whereby the Common Stock is
converted into other securities, cash or property or (E) Borrower shall
authorize the voluntary or involuntary dissolution, liquidation or winding up of
the affairs of Borrower, then, in each case, Borrower shall cause to be filed at
each office or agency maintained for the purpose of conversion of this Note, and
shall cause to be delivered to the Holder at its last address as it shall appear
upon the Note Register, at least twenty (20) calendar days prior to the
applicable record or effective date hereinafter specified, a notice stating (x)
the date on which a record is to be taken for the purpose of such dividend,
distribution, redemption, rights or warrants, or if a record is not to be taken,
the date as of which the holders of the Common Stock of record to be entitled to
such dividend, distributions, redemption, rights or warrants are to be
determined or (y) the date on which such reclassification, consolidation,
merger, sale, transfer or share exchange is expected to become effective or
close, and the date as of which it is expected that holders of the Common Stock
of record shall be entitled to exchange their shares of the Common Stock for
securities, cash or other property deliverable upon such reclassification,
consolidation, merger, sale, transfer or share exchange, provided that the
failure to deliver such notice or any defect therein or in the delivery thereof
shall not affect the validity of the corporate action required to be specified
in such notice. To the extent that any notice provided hereunder constitutes, or
contains, material, non-public information regarding Borrower or any of the
Subsidiaries, Borrower shall simultaneously file such notice with the Commission
pursuant to a Current Report on Form 8-K. The Holder shall remain entitled to
convert this Note during the 20-day period commencing on the date of such notice
through the effective date of the event triggering such notice except as may
otherwise be expressly set forth herein.
 
Section 6.                      [Intentionally Omitted]
 
 
 
12

 
 

Section 7.                      Negative Covenants. As long as any portion of
this Note remains outstanding, unless the Majority in Interest shall have
otherwise given prior written consent, Borrower shall not directly or
indirectly:
 
a)           other than Permitted Indebtedness, enter into, create, incur,
assume, guarantee or suffer to exist any Indebtedness for borrowed money of any
kind, including, but not limited to, a guarantee, on or with respect to any of
its property or assets now owned or hereafter acquired or any interest therein
or any income or profits therefrom;
 
b)           other than Permitted Liens, enter into, create, incur, assume or
suffer to exist any Liens of any kind, on or with respect to any of its property
or assets now owned or hereafter acquired or any interest therein or any income
or profits therefrom; 
 
c)           amend its charter documents, including, without limitation, its
certificate of incorporation and bylaws, in any manner that materially and
adversely affects any rights of the Holder; provided, however, the consent of a
Majority in Interest shall not be required in connection with an increase in the
authorized shares by Borrower;
 
d)           repay, repurchase or offer to repay, repurchase or otherwise
acquire any shares of its Common Stock or Common Stock Equivalents other than
(i) as to the Conversion Shares or such shares of Common Stock that may be
issued upon conversion of Permitted Indebtedness having terms similar to the
Notes, in each case, in connection with the payment of cash in lieu of
fractional shares or (ii) with respect to Common Stock Equivalents, to the
extent permitted by Section 7(e) below.
 
e)           redeem, defease, repurchase, repay or make any payments in respect
of, by the payment of cash or cash equivalents (in whole or in part, whether by
way of open market purchases, tender offers, private transactions or otherwise),
all or any portion of any Indebtedness (other than (i) required payment or
prepayment of principal, premium and interest in respect of Permitted
Indebtedness and the Notes or (ii) other payments with respect to Permitted
Indebtedness or the Notes, if on a pro-rata basis), whether by way of payment in
respect of principal of (or premium, if any) or interest on, such Indebtedness.
The foregoing restriction shall also apply to Permitted Indebtedness from and
after the occurrence of an Event of Default;
 
f)           declare or make any dividend or other distribution of its assets or
rights to acquire its assets to holders of shares of Common Stock, by way of
return of capital or otherwise including, without limitation, any distribution
of cash, stock or other securities, property or options by way of a dividend,
spin off, reclassification, liquidation, distribution, preferential payments in
connection with any securities or debt issuances, corporate rearrangement,
scheme of arrangement or other similar transaction;
 
g)           enter into any transaction with any Affiliate of Borrower which
would be required to be disclosed by a company subject to the reporting
requirements of Section 12(g) of the Exchange Act in any public filing with the
Commission, unless such transaction is made on reasonable commercial terms and
expressly approved by either (i) a majority of the disinterested directors of
Borrower (even if less than a quorum otherwise required for board approval) or
(ii) all of the directors; or
 
h)           enter into any agreement with respect to any of the foregoing.
 
 
 
13

 
 

Section 8.             Events of Default.
 
a)           “Event of Default” means, wherever used herein, any of the
following events (whatever the reason for such event and whether such event
shall be voluntary or involuntary or effected by operation of law or pursuant to
any judgment, decree or order of any court, or any order, rule or regulation of
any administrative or governmental body):
 
i.           any default in the payment of (A) the principal amount of this Note
and (B) interest, and other amounts owing to a Holder of this Note, as and when
the same shall become due and payable (whether on a Conversion Date, the
Repurchase Date or the Maturity Date or by acceleration or otherwise) which
default, solely in the case of a default under clause (B) above, is not cured
within three (3) Trading Days after Borrower has become aware of such default;
 
ii.         Borrower shall fail to observe or perform any other material
covenant or agreement contained in the Notes (other than a breach by Borrower of
its obligations to deliver shares of Common Stock to the Holder upon conversion,
which breach is addressed in clause (viii) below) which failure is not cured, if
possible to cure, within the earlier to occur of (A) five (5) Trading Days after
notice of such failure sent by the Holder or by any Other Holder to Borrower and
(B) ten (10) Trading Days after Borrower has become aware of such failure;
 
iii.          a material default or event of default (subject to any grace or
cure period provided in the applicable agreement, document or instrument) shall
occur under any material agreement, lease, document or instrument to which
Borrower or any Subsidiary is obligated (and not covered by clause (vi) below),
which would reasonably be expected to have a Material Adverse Effect;
 
iv.         any material representation or warranty made in this Note, any other
Settlement Document or any other report, financial statement or certificate made
or delivered to the Holder or any Other Holder shall be untrue or incorrect in
any material respect as of the date when made or deemed made;
 
v.           Borrower or any Subsidiary shall be subject to a Bankruptcy Event;
 
vi.         Borrower or any Subsidiary shall default on any of its obligations
under any mortgage, credit agreement or other facility, indenture agreement,
factoring agreement or other instrument under which there may be issued, or by
which there may be secured or evidenced, any Indebtedness for borrowed money or
money due under any long term leasing or factoring arrangement that (a) involves
an obligation greater than $50,000, whether such Indebtedness now exists or
shall hereafter be created, and (b) results in such Indebtedness becoming or
being declared due and payable prior to the date on which it would otherwise
become due and payable;
 
vii.         Borrower shall be a party to any Change of Control Transaction or
Fundamental Transaction or disposition of all or in excess of 30% of its assets
in one transaction or a series of related transactions (whether or not such sale
would constitute a Change of Control Transaction);
 
viii.          Borrower shall fail for any reason to deliver Conversion Shares
to a Holder prior to the fifth (5th) Trading Day after a Conversion Date
pursuant to Section 4(d) or Borrower shall provide at any time notice to the
Holder, including by way of public announcement, of Borrower’s intention to not
honor requests for conversions of any Notes in accordance with the terms hereof;
 
 
 
14

 
  

ix.        Borrower shall fail to observe or perform any material covenant or
agreement set forth in any other Settlement Document, which breach is not cured
within any allowed cure period;
 
x.         any monetary judgment, writ or similar final process shall be entered
or filed against Borrower, or any of its respective property or other assets for
more than $50,000, and such judgment, writ or similar final process shall remain
unvacated, unbonded, unstayed, unsettled, unsatisfied, or unpaid for a period of
ninety (90) calendar days;
 
xi.    any dissolution, liquidation or winding up by Borrower, of a substantial
portion of its business;
 
xii.    cessation of operations by Borrower;
 
xiii.    the failure by Borrower or any material Subsidiary to maintain any
material intellectual property rights, personal, real property, equipment,
leases or other assets which are necessary to conduct its business (whether now
or in the future) and such breach is not cured with twenty (20) days after
written notice to Borrower from the Holder;
 
xiv.    the Conversion Shares are no longer listed, quoted or are otherwise
delisted from the then principal Trading Market;
 
xv.     a Commission or judicial stop trade order or suspension from Borrower’s
then principal Trading Market;
 
xvi.    the restatement after the date hereof of any financial statements filed
by Borrower with the Commission for any date or period from the Original Issue
Date and until this Note is no longer outstanding, if the result of such
restatement would, by comparison to the unrestated financial statements, have
constituted a Material Adverse Effect. For the avoidance of doubt, any
restatement related to new accounting pronouncements shall not constitute a
default under this Section;
 
xvii.    Borrower effectuates a reverse split of its Common Stock without five
(5) days prior written notice to the Holder;
 
xiii.    the occurrence of an Event of Default under any Other Note; or
 
xix.    any material provision of any Settlement Document shall at any time for
any reason (other than pursuant to the express terms thereof) cease to be valid
and binding on or enforceable against Borrower, or the validity or
enforceability thereof shall be contested by Borrower, or a proceeding shall be
commenced by Borrower or any governmental authority having jurisdiction over
Borrower or Holder, seeking to establish the invalidity or unenforceability
thereof, or Borrower shall deny in writing that it has any liability or
obligation purported to be created under any Settlement Document.
 
In the event more than one grace, cure or notice period is applicable to an
Event of Default, then the shortest grace, cure or notice period shall be
applicable thereto.
 
 
15

 
  

b)          Remedies Upon Event of Default, Fundamental Transaction and Change
of Control Transaction. If any Event of Default or a Fundamental Transaction or
a Change of Control Transaction occurs, the outstanding principal amount of this
Note, and other amounts owing in respect thereof through the date of
acceleration, shall become immediately due and payable in cash at the Mandatory
Default Amount, at the Holder’s election, except that upon an Event of Default
pursuant to Section 8(a)(v), Borrower shall immediately pay the Mandatory
Default Amount to the Holder without the requirement for any notice or demand or
other action by the Holder or any other Person; provided that the Holder may, in
its sole discretion, waive such right to receive payment upon an Event of
Default pursuant to Section 8(a)(v), in whole or in part, and any such waiver
shall not affect any other rights of the Holder hereunder, including any other
rights in respect of such Event of Default, any right to conversion, and any
right to payment of the Mandatory Default Amount or any other amount, as
applicable. Commencing on the Maturity Date and also five (5) days after the
occurrence of any Event of Default interest on this Note shall accrue at an
interest rate equal to the lesser of 18% per annum or the maximum rate permitted
under applicable law. Upon the payment in full of the Mandatory Default Amount,
the Holder shall promptly surrender this Note to or as directed by Borrower. In
connection with such acceleration described herein, the Holder need not provide,
and Borrower hereby waives, any presentment, demand, protest or other notice of
any kind, and the Holder may immediately and without expiration of any grace
period enforce any and all of its rights and remedies hereunder and all other
remedies available to it under applicable law. Such acceleration may be
rescinded and annulled by Holder at any time prior to payment hereunder and the
Holder shall have all rights as a holder of the Note until such time, if any, as
the Holder receives full payment pursuant to this Section 8(b). No such
rescission or annulment shall affect any subsequent Event of Default or impair
any right consequent thereon.
 
Section 9.  Miscellaneous.
 
a)          Notices. All notices, demands, requests, consents, approvals, and
other communications required or permitted hereunder shall be in writing and,
unless otherwise specified herein, shall be (i) personally served, (ii)
deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by reputable air courier service with charges
prepaid, or (iv) transmitted by hand delivery, telegram, facsimile, or
electronic mail, addressed as set forth below or to such other address as such
party shall have specified most recently by written notice. Any notice or other
communication required or permitted to be given hereunder shall be deemed
effective (a) upon hand delivery or delivery by facsimile, with accurate
confirmation generated by the transmitting facsimile machine, at the address or
number designated below (if delivered on a business day during normal business
hours where such notice is to be received), or the first business day following
such delivery (if delivered other than on a business day during normal business
hours where such notice is to be received), or (b) upon receipt, when sent by
electronic mail (provided confirmation of transmission is electronically
generated and keep on file by the sending party), or (c) on the second business
day following the date of mailing by express courier service, fully prepaid,
addressed to such address, or upon actual receipt of such mailing, whichever
shall first occur. The addresses for such communications shall be: (i) if to
Borrower, to: GT Biopharma, Inc., 9350 Wilshire Blvd, Suite 203, Beverly Hills,
CA 90212, Attn: Chief Executive Officer (with copies emailed
to sww@gtbiopharma.com; ajc@gtbiopharma.com), with a copy to (which shall not
constitute notice): Perrie Weiner at perrie.weiner@bakermckenzie.com, and (ii)
if to the Holder, to: the address and email indicated on the front page of this
Note.
 
b)          Absolute Obligation. Except as expressly provided herein, no
provision of this Note shall alter or impair the obligation of Borrower, which
is absolute and unconditional, to pay (A) the principal amount of this Note and
(B) interest, and other amounts owing to a Holder of this Note, at the time,
place, and rate, and in the coin or currency, herein prescribed. This Note is a
direct debt obligation of Borrower. This Note ranks pari passu with all other
Notes now or hereafter issued under the terms set forth herein.         
 
 
16

 
  

c)          Lost or Mutilated Note. If this Note shall be mutilated, lost,
stolen or destroyed, Borrower shall execute and deliver, in exchange and
substitution for and upon cancellation of a mutilated Note, or in lieu of or in
substitution for a lost, stolen or destroyed Note, a new Note for the principal
amount of this Note so mutilated, lost, stolen or destroyed, but only upon
receipt of evidence of such loss, theft or destruction of such Note, and of the
ownership hereof, reasonably satisfactory to Borrower.
 
d)          Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Note shall be governed by and construed
and enforced in accordance with the internal laws of the State of New York,
without regard to the principles of conflict of laws thereof. Each party agrees
that all legal proceedings concerning the interpretation, enforcement and
defense of the transactions contemplated by any of the Settlement Documents
(whether brought against a party hereto or its respective Affiliates, directors,
officers, shareholders, employees or agents) shall be commenced in the state and
federal courts sitting in the City of New York, Borough of Manhattan (the “New
York Courts”). Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the New York Courts for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein (including with respect to the enforcement of any of the
Settlement Documents), and hereby irrevocably waives, and agrees not to assert
in any suit, action or proceeding, any claim that it is not personally subject
to the jurisdiction of such New York Courts, or such New York Courts are
improper or inconvenient venue for such proceeding. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Note and
agrees that such service shall constitute good and sufficient service of process
and notice thereof. Nothing contained herein shall be deemed to limit in any way
any right to serve process in any other manner permitted by applicable law. Each
party hereto hereby irrevocably waives, to the fullest extent permitted by
applicable law, any and all right to trial by jury in any legal proceeding
arising out of or relating to this Note or the transactions contemplated hereby.
If any party shall commence an action or proceeding to enforce any provisions of
this Note, then the prevailing party in such action or proceeding shall be
reimbursed by the other party for its attorney's fees and other costs and
expenses incurred in the investigation, preparation and prosecution of such
action or proceeding. This Note shall be deemed an unconditional obligation of
Borrower for the payment of money and, without limitation to any other remedies
of Holder, may be enforced against Borrower by summary proceeding pursuant to
New York Civil Procedure Law and Rules Section 3213 or any similar rule or
statute in the jurisdiction where enforcement is sought. For purposes of such
rule or statute, any other document or agreement to which Holder and Borrower
are parties or which Borrower delivered to Holder, which may be convenient or
necessary to determine Holder’s rights hereunder or Borrower’s obligations to
Holder are deemed a part of this Note, whether or not such other document or
agreement was delivered together herewith or was executed apart from this Note.
 
e)          Waiver. Any waiver by Borrower or the Holder of a breach of any
provision of this Note shall not operate as or be construed to be a waiver of
any other breach of such provision or of any breach of any other provision of
this Note. The failure of Borrower or the Holder to insist upon strict adherence
to any term of this Note on one or more occasions shall not be considered a
waiver or deprive that party of the right thereafter to insist upon strict
adherence to that term or any other term of this Note on any other occasion. Any
waiver by Borrower or the Holder must be in writing.
 
f)         Severability. If any provision of this Note is invalid, illegal or
unenforceable, the balance of this Note shall remain in effect, and if any
provision is inapplicable to any Person or circumstance, it shall nevertheless
remain applicable to all other Persons and circumstances.
 
 
17

 
  

g)        Usury. If it shall be found that any interest or other amount deemed
interest due hereunder violates the applicable law governing usury, the
applicable rate of interest due hereunder shall automatically be lowered to
equal the maximum rate of interest permitted under applicable law. Borrower
covenants (to the extent that it may lawfully do so) that it shall not at any
time insist upon, plead, or in any manner whatsoever claim or take the benefit
or advantage of, any stay, extension or usury law or other law which would
prohibit or forgive Borrower from paying all or any portion of the principal of
or interest on this Note as contemplated herein, wherever enacted, now or at any
time hereafter in force, or which may affect the covenants or the performance of
this Note, and Borrower (to the extent it may lawfully do so) hereby expressly
waives all benefits or advantage of any such law, and covenants that it will
not, by resort to any such law, hinder, delay or impede the execution of any
power herein granted to the Holder, but will suffer and permit the execution of
every such as though no such law has been enacted.
 
h)        Next Business Day. Whenever any payment or other obligation hereunder
shall be due on a day other than a Business Day, such payment shall be made on
the next succeeding Business Day.
 
i)         Headings. The headings contained herein are for convenience only, do
not constitute a part of this Note and shall not be deemed to limit or affect
any of the provisions hereof.
 
j)         Amendment. This Note may be amended and any provisions hereof may be
waived by written consent of Borrower and the Majority in Interest.
 
k)        Facsimile Signature. In the event that Borrower’s signature is
delivered by facsimile transmission, PDF, electronic signature or other similar
electronic means, such signature shall create a valid and binding obligation of
Borrower with the same force and effect as if such signature page were an
original thereof.
 
*********************
 
(Signature Pages Follow)
 
18

 
IN WITNESS WHEREOF, Borrower has caused this Note to be signed in its name by an
authorized officer as of the Original Issue Date set out above.
 
 
                                                                 
GT BIOPHARMA, INC.
 
 
By:                                                       
Name: Steven Weldon
Title: Chief Financial Officer
 
 
 
 

[Signature Page—Settlement Note]
19

 
 
 
ANNEX A
 
NOTICE OF CONVERSION
 
The undersigned hereby elects to convert principal under the Convertible Note
Due ______________ of GT Biopharma, Inc., a Delaware corporation (the
“Borrower”), into shares of common stock (the “Common Stock”), of Borrower
according to the conditions hereof, as of the date written below. If shares of
Common Stock are to be issued in the name of a person other than the
undersigned, the undersigned will pay all transfer taxes payable with respect
thereto and is delivering herewith such certificates and opinions as reasonably
requested by Borrower in accordance therewith. No fee will be charged to the
holder for any conversion, except for such transfer taxes, if any.
 
By the delivery of this Notice of Conversion the undersigned represents and
warrants to Borrower that its ownership of the Common Stock does not exceed the
amounts specified under Section 4 of this Note, as determined in accordance with
Section 13(d) of the Exchange Act.
 
The undersigned agrees to comply with the prospectus delivery requirements under
the applicable securities laws in connection with any transfer of the aforesaid
shares of Common Stock.
 
Conversion calculations:
 
Date to Effect Conversion: ____________________________
 
 
 
Principal Amount of Note to be Converted: $__________________
 
 
 
Accrued Interest to be Converted, if any: $______________
 
 
 
Conversion Price: $_________________
 
 
 
Number of shares of Common Stock to be issued: ______________
 
 
 
Signature: _________________________________________
 
 
 
Name: ____________________________________________
 
 
 
 
 
 
 
DWAC Instructions: _________________________________
 
 
 
Broker No:_____________
 
Account No: _______________

  
 
 
 
20

 
SCHEDULE A (PERMITTED INDEBTEDNESS)
 
 
 
1.
Indebtedness incurred with respect to the $15,294,365.74 aggregate principal
amount of convertible notes and 10% senior convertible debentures outstanding on
the Original Issue Date (including additional Indebtedness constituting default
amounts with respect to such convertible note and debentures).
 
2.
Indebtedness incurred with respect the lease agreement, dated October 1, 2018,
between the Company and Sheffield Properties of Illinois, Inc. relating to the
Company’s principal officers in Westlake Village, California.
 
3.
Indebtedness incurred with respect to the financing agreement, dated November 8,
2010, with Gemini Pharmaceuticals, Inc. relating to a purchase order line of
credit facility.
 
 
21
